Case 3:19-cv-01435-HES-PDB Document17 Filed 07/17/20 Page 1 of 1 PagelD 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
BRYAN S. MAHAN,

Plaintiff,
Vv. Case No. 3:19-cev-1435-J-20PDB

WITHERSPOON MOBILE AUTO
REPAIR, LLC, a Florida Limited
Liability Company, and TERREK S.
WITHERSPOON, an individual,
jointly and severally,
Defendants.
/
ORDER
THIS CAUSE is before this Court on the parties’ “Joint Motion for Approval of
Settlement” (Dkt. 16). After a thorough review of the Motion and accompanying exhibits, this
Court concludes the settlement is a fair and reasonable resolution to this bona fide dispute.
Accordingly, it is ORDERED:
1. The parties’ “Joint Motion for Approval of Settlement” (Dkt. 16) is GRANTED; this
Court approves the proposed Settlement Agreement and Mutual General Release, attached to the
joint motion;

2. This case is DISMISSED with PREJUDICE; and

3. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this lbgaay of July, 2020.

Copies to:

Robert S. Norell, Esq.
Jeffrey R. Ludwig, Esq.
Mark Hulsey, IV, Esq.

 
